Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
The previously cited reference of Kao et al. (US 2013/0277719; hereinafter, Kao) discloses a device comprising a semiconductor substrate 20 (Figs. 8A-8B) having an active region 33 (¶ [0015]), an implant isolation region 32 (Figs. 8A-8B) surrounding the active region 33 (Fig. 4A), a gate dielectric layer 24 (Fig. 8B) over the active region 33, a gate electrode 126 (Fig. 8B) over a portion of the gate dielectric layer 24, and an end cap dielectric 38 (Fig. 8B) on the gate dielectric layer 24 and over the implant isolation region 32 (Fig. 8B) (as presented in the Office action mailed on February 20, 2019).  However, Kao and the other prior art of record neither anticipate nor render obvious all the limitations of the independent claims 1, 10 and 15.
Regarding claims 1-9, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 1, including: a second gate electrode layer on the gate electrode layer, the second gate electrode layer extending at least partially over the first end cap dielectric and the second end cap dielectric structure.
Regarding claim 10-15, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 10, including: a gate dielectric layer extending a first length in a first direction between the first end and the second end, a first gate electrode layer extending a second length less than the first length in the first direction, and a second gate electrode layer atop the first gate electrode layer, the second gate electrode layer having a third gate length greater than the second length and less than the first length in the first direction.
Regarding claims 16-20, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 16, including: a second gate electrode layer on the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829